DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022, has been entered.

Acknowledgments
In the reply, filed on January 7, 2022, Applicant amended claims 1-3, 9, and 18.
In the final rejection of August 9, 2021, Examiner rejected claims 1-12, 16-18, and 20-22 under 35 U.S.C. 112(a). Applicant amended claims 1 and 18. Rejection is withdrawn.
Examiner rejected claims 2-11 under 35 U.S.C. 112(b). Applicant amended claim 2. Rejection is withdrawn.
Currently, claims 1-12, 16-18, and 20-22 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 16-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves et al (US 5,496,274).
	In regards to claim 1, Graves et al teaches an assembly (Figures 1-8 and 12), comprising: 
a hub member (shield [60]) having a hub receiving portion (sheath [64]), the hub receiving portion comprising: 
an outer hub surface (Figure 1)
an inner hub surface defining a channel (passageway [68]), the channel extending at least partially through the hub member, the channel configured to receive a male luer at least partially within (Figure 8)
a window surface defining a window (openings [69]) extending from the outer hub surface to the inner hub surface 
a latch member (latch [70]) coupled to the hub member, the latch member including at least one blade (finger members [82a][82b]) 
wherein the latch member is configured to be actuated between a first position (Figure 7) and a second position (Figure 8), wherein in the first position, the at least one blade is not positioned within the window of the hub member (Figure 7), and wherein in the second position, the at least one blade is positioned at least partially within the window of the hub member (Figure 8)
wherein the at least one blade of the latch member is aligned with the hub member such that as the latch member is actuated from the first position to the second position and the male luer is positioned within the channel, the at least one blade enters the window of the hub member and contacts an outer surface of the male luer to prevent the male luer from sliding in and out of the channel (Figures 7-8)(column 7, lines 56-67, to column 8, lines 1-12: “so as to enable the edge portions to engage the exterior surface of injection inlet 12 (injection leg 28)… to otherwise center the injection inlet (leg) with the interior of the sheath 64” is understood to mean that the male luer is prevented from sliding in the channel in the labeled directions in Figure 8 below due to being centered by the at least one blade, and “the lip 20 will be prevented from inadvertent withdrawal from the sheath 64 so as to secure straight site 10 to shield 60” is understood to mean that the male luer is prevented from sliding out of the channel)

    PNG
    media_image1.png
    383
    962
    media_image1.png
    Greyscale

	In regards to claim 2, Graves et al teaches wherein the channel is a luer channel [68], the luer channel being adapted for receiving the male luer within, wherein when the male luer is positioned within the luer channel and the latch member is in the second position, the male luer is substantially restricted from sliding within the luer channel (Figure 8), and wherein when the male luer is positioned within the luer channel and the latch member is in the first position, the male luer is freely slidable within the luer channel (column 7, lines 5-11).

	In regards to claim 4, Graves et al teaches wherein the channel extends in a longitudinal direction, and wherein the window extends from the outer hub surface to the 2Atty. Docket No. 098985.021776 inner hub surface in a radial direction, the radial direction being substantially perpendicular to the longitudinal direction (Figure 7).
	In regards to claim 5, Graves et al teaches wherein the hub member further includes an upper portion (top portion of shield [60]), a lower portion (bottom portion of shield [60]) opposing the upper portion in a transverse direction, an upper groove (top portion of openings [69]) in the upper portion, and a lower groove (bottom portion of openings [69]) in the lower portion, wherein the upper groove, the lower groove, and the window surface (defining and about middle portion of openings [69]) form a blade channel [69] that extends in the transverse direction at least partially through the hub member, and wherein the transverse direction is substantially perpendicular to the longitudinal direction (Figure 7).
	In regards to claim 6, Graves et al teaches wherein the at least one blade includes a first blade portion [82a][82b] and a second blade portion (finger members [80a][80b]), wherein the first blade portion is angularly offset from the second blade portion (Figure 3).  
	In regards to claim 7, Graves et al teaches wherein when the latch member is actuated from the first position to the second position, the first blade portion is configured to be substantially parallel to the blade channel when the first blade portion initially enters the blade channel (Figure 8).  

	In regards to claim 9, Graves et al teaches wherein when the latch member is actuated from the first position to the second position, rotation of the latch member provides a force that pulls the male luer further into the channel of the hub member (“center the injection inlet (leg) with the interior of the sheath 64”) creating a tight seal (Figure 7-8)(column 8, lines 5-12).  
	In regards to claim 10, Graves et al teaches wherein the window surface is a first window surface and the window is a first window (one of openings [69]), wherein the hub member further includes a second window surface defining a second window (other one of openings [69]) extending from the outer hub surface to the inner hub surface, wherein in the second position, a first blade [82a] of the at least one 3Atty. Docket No. 098985.021776blade is positioned at least partially within the first window of the hub member and a second blade [82b] of the at least one blade is positioned at least partially within the second window of the hub member (Figure 8), and wherein in the first position, the first and second blades are not positioned within the first window and the second window of the hub member, respectively (Figure 7). 
	In regards to claim 11, Graves et al teaches wherein the first window and the second window of the hub member oppose each other in the radial direction (Figure 12).
	In regards to claim 16, Graves et al teaches wherein the latch member is rotatably coupled to the hub member (Figures 7-8).
	 In regards to claim 17, Graves et al teaches wherein the hub member further includes a swivel hinge (pivot location [72]), and wherein the latch member further includes a first end and 
	In regards to claim 18, Graves et al teaches a method for operating a luer assembly, the luer assembly having a latch member [70] and a hub member [60], the method comprising: 
inserting a male luer (injection inlet [12]) into the hub member, the hub member including an outer hub surface (Figure 1), an inner hub surface defining a luer channel [68] extending at least partially through the hub member, and a window surface defining a window [69] extending from the outer hub surface to the inner hub surface, wherein the male luer is inserted into the luer channel (column 7, lines 5-8)
actuating the latch member from a first position to a second position (Figures 7-8), the latch member including at least one blade [82a][82b], wherein in the first position, the at least one blade is not positioned within the window of the hub member (Figure 7), and wherein in the second position, the at least one blade is positioned at least partially within the window of the hub member (Figure 8)
during actuating the latch member from the first position to the second position (Figures 7-8), contacting an outer surface of the male luer to prevent the male luer from sliding in and out of the luer channel (Figures 7-8)(column 7, lines 56-67, to column 8, lines 1-12: “so as to enable the edge portions to engage the exterior surface of injection inlet 12 (injection leg 28)… to otherwise center the injection inlet (leg) with the interior of the sheath 64” is understood to mean that the male luer is prevented from sliding in the luer channel in the labeled directions in Figure 8 above due to being centered by the at least one blade, and “the lip 20 will be prevented from inadvertent withdrawal from the 
	In regards to claim 20, Graves et al teaches actuating the latch member from the second position to the first position (Figure 8 to Figure 7)(column 7, lines 50-55).  
	In regards to claim 21, Graves et al teaches wherein when the latch member is in the second position the at least one blade is engaged with the male luer (Figure 8).  
	In regards to claim 22, Graves et al teaches wherein the hub member further includes a swivel hinge [72], the method further comprising: coupling the latch member to the swivel hinge of the hub member (column 5, lines 65-67), such that the latch member rotates relative to the hub member when the latch member is actuated between the first position and the second position (Figures 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graves et al, as applied to claim 1 above, and further in view of Christian et al (US 2013/0147188).
	In regards to claim 12, Graves et al teaches wherein the hub member and the window are a first hub member [60] and a first window [69], respectively, wherein in the first position, a first blade [82b] of the at least one blade is not positioned within the first window of the first hub member (Figure 7); however, Graves et al does not teach a second hub member. Christian et al .

Response to Arguments
Applicant's arguments filed January 7, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Graves fails to disclose "at least one blade enters the window of the hub member and contacts an outer surface of the male luer to prevent the male luer from sliding in and out of the channel," (emphasis added) as recited in claim 1. Instead, Graves merely discloses a latch (70) to prevent "inadvertent withdrawal from the sheath 64 so as to secure straight site 10 to shield 60." (Graves, col. 8, 11. 2-5). As such, the latch (70) in Graves is only configured to prevent "accidental withdrawal" of the fitting from the shield (60) (See id., col. 3, 11. 5-26), as opposed to preventing the fitting "from sliding in and out" of the shield, as recited in claim 1 (Remarks, page 9). Examiner disagrees. Graves et al teaches the at least one blade [82a][82b] enters the window [69] of the hub member [60] and contacts an outer surface of the male luer to prevent the male luer from sliding in and out of the channel [68] (Figures 7-8)(column 7, lines 56-67, to column 8, lines 1-12: “so as to enable the edge portions to engage the exterior surface of injection inlet 12 (injection leg 28)… to otherwise center the injection 
	In regards to claim 1, Applicant argued: Moreover, the Office Action acknowledges that Graves does not deform the outer surface of the male luer, but the Office Action alleges that it would be obvious to a person having ordinary skill in the art to modify Graves to deform an outer surface to enhance the engagement force between the blade and luer. (See Office Action, pgs. 5-6). Applicant respectfully disagrees. The Office Action fails to provide objective evidence for modifying the latch (70) in Graves with a latch that deforms an outer surface of the male luer to retain the mail luer within the channel (e.g. "to prevent the male luer from sliding in and out of the channel"). Graves explains that the purpose of the latch (70) is to prevent accidental withdrawal of the fitting (10) from the shield (60). (See Graves, col. 3, 11. 5-26). The latch (70) in Graves is for retaining the fitting (10) within the shield (60). As such, there is no motivation or reason for a person having ordinary skill in the art to modify the latch (70) of Graves to also prevent the fitting (10) from "sliding in" the channel, as recited in claim 1, because Grave's latch member (70) already performs it's intended function of preventing withdrawal of the fitting (10). The only reason that a person having ordinary skill in the art would be motivated to modify Grave's latch (70) to read on the latch member recited in claim 1 is through impermissible hindsight. (See MP.E.P. § 2142; "The tendency to resort to "hindsight" based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis 
	In regards to claim 18, Applicant argued: Although differing in scope, independent claim 18 has been amended and recites similar features with respect to independent claim 1. Therefore, independent claim 18 and its related dependent claims are patentable for at least the same reasons (Remarks, page 10). Examiner disagrees. Graves et al teaches during actuating the latch member [70] from the first position to the second position (Figures 7-8), contacting an outer surface of the male luer [12] to prevent the male luer from sliding in and out of the luer channel [68] (Figures 7-8)(column 7, lines 56-67, to column 8, lines 1-12: “so as to enable the edge portions to engage the exterior surface of injection inlet 12 (injection leg 28)… to otherwise center the injection inlet (leg) with the interior of the sheath 64” is understood to mean that the male luer is prevented from sliding in the luer channel in the labeled directions in Figure 8 above due to being centered by the at least one blade, and “the lip 20 will be prevented from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783